On May 24,1994, the Defendant’s prior suspended sentence for Accountability for Theft, was revoked and she was sentenced to the Department of Corrections for a term of six (6) years for suitable placement, which may include an appropriate community based program, facility, or a State correctional institution. Credit is given in the amount of twenty-eight (28) days.
On August 18, 1994, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Terry Sehestedt, Attorney at Law, from Missoula, Montana. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that she understood this and stated that she wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence remain the same as originally imposed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court and that the defendant has done the time imposed by the Sentence Review Board and she now has the time to do on her revoked suspended sentence.
Hon. G. Todd Baugh, Chairman, Hon. John Warner and Hon. Ed McLean, Members.
The Sentence Review Board wishes to thank Tterry Sehestedt for his assistance to the defendant and to this Court.